United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-1499
                                     ___________

United States of America,              *
                                       *
              Appellee,                *
                                       * Appeal From the United States
      v.                               * District Court for the
                                       * Northern District of Iowa.
Jacqueline J. Ahlers, also known as    *
Jackie Ahlers, also known as           *    [UNPUBLISHED]
Jacqueline Schoenauer, also known      *
as Jackie Schoenauer,                  *
                                       *
             Appellant.                *
                                  ___________

                              Submitted: November 14, 2005
                                 Filed: November 17, 2005
                                  ___________

Before SMITH, HEANEY, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Pursuant to a plea agreement, Jacqueline J. Ahlers pled guilty to making
materially false declarations before a grand jury or court, in violation of 18 U.S.C. §
1623. She was sentenced to a term of fifteen months in prison, to be followed by two
years of supervised release. The sole issue raised in this appeal is whether the district
court1 erred in imposing a three-level enhancement based on its finding that Ahlers’s
offense substantially interfered with the administration of justice. We affirm.

       The conduct giving rise to Ahlers’s conviction surrounded an investigation into
the finances of Robert Frank. Frank was obligated to pay a large fine and restitution
due to a prior conviction. Unwilling to do so, he sought to conceal his assets from the
government. Ahlers, together with her husband, Lorin Ahlers, and Kim Welch,
Frank’s girlfriend, assisted Frank in this endeavor.

       Eventually, the government instituted grand jury proceedings regarding Frank’s
attempt to avoid his financial obligations. Ahlers was called to testify, and was
untruthful before the grand jury and in further court proceedings, including Frank’s
trial. She testified that Frank had given one of his vehicles, a 1954 Chevrolet
Corvette, to her husband years ago, and that her husband had sold the car and
collected the proceeds. In actuality, Frank owned and sold the vehicle himself, and
had convinced Ahlers to lie for his benefit.

       At Ahlers’s sentencing proceeding, the government called Jeff McGuire, a
special agent with the criminal investigation division of the Internal Revenue Service.
McGuire testified that he was involved in the investigation of Frank’s attempt to
avoid paying his financial obligations. He stated that Ahlers’s failure to testify
truthfully at the grand jury proceedings impeded his investigation, forcing the
government to seek out additional witnesses and documentary evidence to
substantiate its theory that Frank was concealing his finances. According to
McGuire, when Ahlers and Welch testified falsely about Frank’s financial dealings,
it complicated what could have been a simple investigation, and forced McGuire to
pursue a more exhaustive and arduous one.


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                         -2-
      Given the above testimony, we find no clear error in the district court’s
imposition of a three-level enhancement due to Ahlers’s substantial interference with
the administration of justice. United States v. Plumley, 207 F.3d 1086, 1093 (8th Cir.
2000) (standard of review); USSG § 2J1.3(b)(2) (calling for a three-level increase in
the defendant’s offense level “[i]f the [offense] resulted in substantial interference
with the administration of justice”). The commentary to the guidelines defines
“substantial interference with the administration of justice” to include false statements
which lead to “the unnecessary expenditure of substantial governmental or court
resources.” USSG § 2J1.3, comment. (n.1). Ahlers’s falsehoods resulted in the
government expending substantial additional resources to ascertain whether and to
what extent Frank was concealing his assets from the government. As such, the
enhancement was appropriate, and we affirm its application to Ahlers’s case.
                        ______________________________




                                          -3-